Citation Nr: 0336031	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  01-04 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastrointestinal disability.

2.	 Entitlement to a compensable rating for allergic 
rhinitis and sinusitis.

3.	 Entitlement to service connection for a skin 
disability.

4.	Entitlement to service connection for a back disability.

5.	Entitlement to service connection for hypertension.

6.	Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On April 8, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Ask the veteran to identify all VA 
and non-VA health care providers 
that have treated him for 
hypertension, psychiatric 
disability or disability affecting 
the back, skin, or gastrointestinal 
system since service discharge, and 
for sinus/allergic rhinitis since 
in or around December 1999.  Obtain 
records from each health care 
provider the veteran identifies.
2.	 Request copies of disability 
determinations of the Social 
Security Administration, to include 
copies of any relevant medical 
records considered in making such 
disability determinations.
3.	Make arrangements with the 
appropriate VA medical 
facility(ies) for the veteran to be 
afforded the following 
examinations.  In each case, send 
the claims folder to the examiner 
for review; consideration of such 
should be reflected in the 
completed examination reports.  
Each examiner is requested to 
support all conclusions reached 
with reference to specific 
information contained in the claims 
file as well as to generally 
accepted medical principles.
a)  Schedule the veteran for 
examination by a physician with 
the appropriate expertise to 
determine the nature and 
etiology of all existing back 
disabilities.  All necessary 
tests and studies should be 
conducted.  With respect to each 
identified back disability the 
examiner(s) should provide an 
opinion as to whether it is at 
least as likely as not that such 
had its onset in or is otherwise 
related to the veteran's active 
military service.
b)  Schedule the veteran for a 
psychiatric examination to 
determine the nature and 
etiology of all psychiatric 
disabilities.  All necessary 
tests and studies should be 
conducted.  With respect to each 
identified psychiatric 
disability the examiner should 
provide an opinion as to whether 
it is at least as likely as not 
that such had its onset in or is 
otherwise related to the 
veteran's active military 
service.  The examiner should 
include discussion of the 
veteran's in-service 
symptomatology and the in-
service assessment of a 
personality disorder, and 
provide an opinion as to whether 
any currently psychiatric 
disability represents a change 
in diagnosis or is otherwise 
related to the symptomatology 
first demonstrated during active 
service.  
c)  Schedule the veteran for a 
dermatological examination to 
determine the nature and 
etiology of all existing skin 
disabilities.  The examiner 
should specifically confirm or 
refute the diagnosis of 
psoriasis.  With respect to each 
identified skin disability the 
examiner should provide an 
opinion as to whether it is at 
least as likely as not that such 
had its onset in or is otherwise 
related to the veteran's active 
military service.  The examiner 
is requested to include a 
discussion of in-service 
notations of dandruff and state 
the relationship, if any, 
between such and any currently 
diagnosed skin disability.
d)  Schedule the veteran for 
examination by a physician with 
the appropriate expertise to 
determine the nature, frequency, 
duration and severity of 
symptoms attributable to 
service-connected allergic 
rhinitis/sinusitis.  All 
indicated tests and studies 
should be conducted.
The examiner is specifically 
requested to respond to the 
following:
i)  Identify the existence and 
degree of obstruction of either 
nasal passage.
ii)  Confirm or refute the 
presence and characterize the 
severity of any chronic 
osteomyelitis, headaches, pain 
and tenderness or purulent 
discharge or crusting of the 
sinuses.
iii)  Identify the frequency of 
incapacitating episodes of 
sinusitis, specifically stating 
how often and for what duration 
the veteran has 
required antibiotic treatment in 
any twelve-month period.
4.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



